MEMORANDUM DECISION
                                                                        FILED
Pursuant to Ind. Appellate Rule 65(D),                             May 24 2016, 11:42 am
this Memorandum Decision shall not be                                   CLERK
regarded as precedent or cited before any                           Indiana Supreme Court
                                                                       Court of Appeals
                                                                         and Tax Court
court except for the purpose of establishing
the defense of res judicata, collateral
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                 ATTORNEYS FOR APPELLEE
Anthony C. Lawrence                                    Gregory F. Zoeller
Anderson, Indiana                                      Attorney General of Indiana

                                                       Karl M. Scharnberg
                                                       Deputy Attorney General
                                                       Indianapolis, Indiana




                                         IN THE
    COURT OF APPEALS OF INDIANA

Wendy J. Jordan,                                       May 24, 2016
Appellant-Defendant,                                   Court of Appeals Case No.
                                                       33A01-1511-CR-1926
        v.                                             Appeal from the Henry Circuit
                                                       Court
State of Indiana,                                      The Honorable Mary G. Willis,
Appellee-Plaintiff.                                    Judge
                                                       Trial Court Cause No.
                                                       33C01-0803-FA-15



Najam, Judge.




Court of Appeals of Indiana | Memorandum Decision 33A01-1511-CR-1926 | May 24, 2016         Page 1 of 3
                                      Statement of the Case
[1]   Wendy Jordan appeals the trial court’s denial of her petition for modification of

      her sentence. Jordan presents a single issue for our review, namely, whether

      the trial court abused its discretion when it denied her petition. We affirm.


                                 Facts and Procedural History
[2]   On August 28, 2008, Jordan pleaded guilty to possession of cocaine, as a Class

      A felony, and, in exchange for her plea, the State dismissed two other felony

      charges. Jordan’s plea agreement provided for a twenty-year sentence in the

      Department of Correction. The trial court accepted Jordan’s guilty plea and

      sentenced her to twenty years executed.


[3]   On November 18, 2009, and on September 26, 2013, Jordan filed petitions for

      the modification of her sentence, and the trial court denied those petitions. On

      July 16, 2015, Jordan filed her third petition for modification of her sentence,

      and the prosecutor objected. The trial court denied that petition following a

      hearing. This appeal ensued.


                                    Discussion and Decision
[4]   Jordan contends that the trial court abused its discretion when it denied her

      third petition for modification of her sentence. In particular, Jordan maintains

      that the trial court erroneously concluded that it did not have authority to

      modify her sentence because she had agreed to the twenty-year sentence

      pursuant to her plea agreement. We do not address that issue, however,

      because Jordan’s petition, her third, was prohibited by statute.
      Court of Appeals of Indiana | Memorandum Decision 33A01-1511-CR-1926 | May 24, 2016   Page 2 of 3
[5]   Indiana Code Section 35-38-1-17(j) (2015)1 provides in relevant part that a

      convicted person who, like Jordan, is not a violent criminal may file a petition

      for sentence modification under this section “a maximum of two (2) times

      during any consecutive period of incarceration” without the consent of the

      prosecutor. Here, because Jordan appeals from the denial of her third petition

      for modification of her sentence and the prosecutor objected to the petition, the

      trial court properly denied it. See, e.g., Vazquez, 37 N.E.3d at 964 (holding in

      relevant part that defendant’s third petition for modification of sentence was

      properly dismissed because it “exceeded the authorized number of filings”).


[6]   Affirmed.


      Robb, J., and Crone, J., concur.




      1
        Effective May 5, 2015, Indiana Code Section 35-38-1-17 was amended and “applies to a person who: (1)
      commits an offense; or (2) is sentenced; before July 1, 2014.” Thus, the statute, as amended, applies to
      Jordan. See Vazquez v. State, 37 N.E.3d 962, 964 (Ind. Ct. App. 2015).

      Court of Appeals of Indiana | Memorandum Decision 33A01-1511-CR-1926 | May 24, 2016            Page 3 of 3